Citation Nr: 0617661	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Basic eligibility for nonservice-connected disability 
pension benefits.

2.	Basic eligibility for Department of Veterans Affairs (VA) 
home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from June 28, 1966 to 
August 4, 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant testified at a video-conference hearing at the 
RO before a Member of the Board in April 2006.  At that time, 
testimony regarding the matter of service connection for 
schizophrenia was taken.  That issue has not been developed 
for appellate review, is not inextricably intertwined with 
the issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.	The appellant's service medical records confirm that he 
served on active duty in the military from June 28, 1966 to 
August 4, 1966, a period of less than 90 days.

2.	The appellant was not discharged or released from service 
for a service-connected disability, or disorder currently 
adjudicated as service connected.




CONCLUSIONS OF LAW

1.	The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits. 38 
U.S.C.A. §§ 101(2), 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314 
(2005).

2.	The appellant does not meet the basic eligibility criteria 
for VA loan guaranty benefits because he did not have the 
requisite qualifying military service. 38 U.S.C.A. § 3702 
(West 2002); 38 C.F.R. § 3.315 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is not 
applicable in this case because the facts are not reasonably 
in dispute and the law is dispositive of the claim.  See 
Mason v. Principi, 16 Vet. App. 129 (2002) (VCAA not 
applicable to pension claim in which the law and not the 
evidence was dispositive).  Similarly, regarding the 
appellant's claim for loan guarantee benefits, in light of 
the fact that the law, and not the evidence, is dispositive 
in this case, the Board concludes that the notice and 
assistance provisions provided by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are likewise inapplicable to this issue. The appeal is 
denied because of the absence of legal merit; no additional 
assistance or development of the evidence would change the 
result.

The first issue before the Board is whether the appellant has 
established threshold eligibility for a nonservice- connected 
pension.  Eligibility for VA pension benefits generally 
requires an initial showing that the claimant is a veteran 
who served on active duty for at least 90 days during a 
period of war. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.314. 
VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service. 38 C.F.R. § 3.203 (2004); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (holding that a 
service department determination as to an individual's 
service shall be binding on the VA). A claim by a claimant 
whose service department records fail to show threshold 
eligibility lacks legal merit or legal entitlement and must 
be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability, 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b). A veteran 
meets the service requirements of that section if he served 
in active military, naval or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Evidence of record includes a copy of the appellant's Armed 
Forces of the United States Report of Transfer or Discharge 
(DD-214) showing active military service in the United States 
Army from June 28, 1966, to August 4, 1966. Accordingly, the 
appellant did not serve on active duty for at least 90 days 
during a period of war.

Still, a veteran with less than 90 days of service may be 
eligible for nonservice-connected disability pension if he 
was released from such service for a service-connected 
disability or at the time of separation from service had a 
service-connected disability, which would have warranted a 
discharge for disability. The record, however, does not 
demonstrate that the appellant was discharged or released 
from service prior to the 90-day period because of a service- 
connected disability, or that he had a service- connected 
disability at the time of discharge that would have warranted 
a discharge for disability or that is currently adjudicated 
as service connected.  

Rather, in the instant case, service medical records include 
a report of a June 29, 1966 enlistment examination, which 
found that the veteran had an immature personality disorder 
that had existed prior to enlistment.  A psychiatric 
evaluation performed at that time showed him to be unsuitable 
for service.  The veteran's discharge was recommended and he 
was honorably discharged due to unsuitability.  The appellant 
was not discharged because of a service-connected disability 
or a disorder currently adjudicated as service connected.  If 
service connection were to be established for a disorder 
leading to release from service, he is free to reopen his 
claim based on such new and material evidence.  

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits. Therefore, his claim 
for entitlement to nonservice-connected disability pension 
benefits lacks legal merit and his claim must be denied.

The appellant is seeking VA loan guaranty benefits. He cannot 
be considered for such benefits unless he had the requisite 
qualifying military service-as provided by the governing laws 
and regulation. The provisions of 38 U.S.C.A. § 3702 state, 
in pertinent part, that veterans are eligible for housing 
loan benefits (1) if he served on active duty at any time 
during World War II, the Korean conflict, the Vietnam era 
(August 5, 1964 to May 7, 1975), or the Persian Gulf War, and 
whose total service was for 90 days or more; (2) for each 
veteran who after September 15, 1940, was discharged or 
released from a period of active duty for a service-connected 
disability; or (3) who served after July 25, 1947, for a 
period of more than 180 days and was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 3702(a)(2) (West 2002).

According to 38 C.F.R. § 3.315 (b), if a veteran of World War 
II, the Korean conflict or the Vietnam era had less than 90 
days of service or less than 181 days of service after World 
War II, the Korean conflict or the Vietnam era, eligibility 
of the veteran for a loan under 38 U.S.C.A., Chapter 37, 
requires a determination that the veteran was discharged or 
released because of a service-connected disability or the 
official service department records show that he had at the 
time of separation from service a service-connected 
disability which in medical judgment would have warranted a 
discharge for disability. 38 C.F.R. § 3.315 (2002).

The appellant does not contend that his service, which was 
during the Vietnam era, was for 90 days or more.  As 
previously noted he was not discharged due to a service 
connected disability or disability currently adjudicated as 
service connected.  If service connection were to be 
established, he is free to reopen his claim based on such new 
and material evidence.  

The appellant is not shown to have served in the active 
military service for 90 days or more during a period of war. 
Further, it is not shown that he was discharged or released 
from the military because of a service-connected disability, 
nor do his official service department records show that he 
had, at the time of separation from service, a service- 
connected disability which in medical judgment would have 
warranted a discharge for disability.  The RO denied the 
appellant's claim for service connection for schizophrenia in 
August 2005, and the appellant was advised of this decision.  
The appellant did not submit a notice of disagreement with 
this decision.  

As the evidence indicates that the appellant was discharged 
from the military after less than 40 days of continuous 
service, a period less than the required 180 days, the Board 
concludes that the appellant is not entitled to VA home loan 
guaranty benefits.  Therefore, the appellant's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits not having been shown, the claim is denied.

Basic eligibility for VA home loan guaranty benefits is 
denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


